Citation Nr: 1757674	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-12 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1966 to February 1969. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in February 2010 from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In its April 2017 remand, the Board found that a claim for a TDIU had been raised in connection with the Veteran's June 2009 claim for a respiratory disorder pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for an award of a TDIU have not been met. 38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381
(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Entitlement to a TDIU

A. Applicable Law

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that, permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15.

B. Facts and Analysis

The Veteran is service-connected for PTSD, rated as 70 percent disabling; restricted lung disease, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and a post right thoracotomy scar, rated noncompensable. The service-connected disabilities currently combine to be 80 percent disabling for the entire period on appeal; as such, the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16 (a) are met. 

With respect to the Veteran's education and work experience, while the Veteran did not complete and return the VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) provided to him, as requested in the April 2017 Board remand, the most recent August 2014 VA examination, indicated that the Veteran would be capable of sedentary or light exertional work, even in consideration of his respiratory condition. Specifically, the examiner concluded that the Veteran would be capable of standing and walking for up to six hours in a workday, with occasional breaks to rest.

Additionally, the Board notes that, at the January 17, 2011 VA respiratory examination, the Veteran reported that he had been forced to retire from his job after his right lower lobectomy in 1999, as he could not tolerate high elevations. However, the record indicates that the Veteran did not retire completely, but instead obtained new employment as an oil pipeline inspector, prior to joining the Utah Labor Commission around 2007. See December 2009 VA Examination Report. Furthermore, the January 28, 2011 VA psychological examination indicated that the Veteran was working for the Utah Labor Commission at that time, where he had been employed for four years. Thus, the record does not indicate that the Veteran's respiratory disability forced him to retire, but instead required him to find alternative employment.

The Board acknowledges the Veteran's July 2009 statement in which he reported that his occupational assignments as a Utah OSHA compliance inspector were adjusted due to his respiratory disability. However, the record indicates that he remained employed at that time, and nothing suggests this is employment in a protected environment such as a family business or sheltered workshop.   

The decision about employability is one that the Board ultimately makes and the evidence of record does not show that the Veteran meets the standard. The record has shown that he was working for the Utah Labor Commission as of January 2011; however, he failed to return documentation that would have allowed the Board to determine whether his current employment meets the standard of substantially gainful. As a result, the Board must conclude that the Veteran has failed to cooperate to the full extent in the development of his claim. VA's duty to assist is not a one-way street and the Veteran had an obligation to assist VA by submitting the completed VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) as requested in the most recent remand.  

To the extent that the Veteran might have difficulty finding employment, the sole fact that a claimant may have difficulty obtaining employment is not sufficient for a grant of TDIU, and a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. See Van Hoose v. Brown, supra. As such, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Id. In this case, the weight of the evidence is simply against the conclusion that the Veteran's service-connected disabilities have rendered him incapable of working with consideration of his employment history.

In short, the Board finds that the preponderance of the evidence is against the claim for a TDIU; therefore, entitlement to a TDIU must be denied. 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 49.





ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


